             Case 2:19-cv-10525-EEF-JVM Document 120 Filed 01/28/20 Page 1 of 8




                                UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF LOUISIANA

ARCHER DANIELS MIDLAND COMPANY                              CIVIL ACTION NO.: 19-cv-10525 c/w 19-
d/b/a ADM GRAIN COMPANY, ADM                                cv-10925, 19-cv-11813, 19-12748
INTERNATIONAL SÀRL and AMERICAN
RIVER TRANSPORTATION CO., LLC                               SECTION R | DIVISION 4

VERSUS                                                      JUDGE VANCE

M/T AMERICAN LIBERTY, her engines, tackle,                  MAGISTRATE ROBY
apparel, etc., in rem
                                                            APPLIES TO 19-11813

  THIS PLEADING PERTAINS TO THE LIMITATION ACTION, CIVIL NO. 19-11813

                   AMENDED ANSWER TO COMPLAINT FOR EXONERATION

              NOW INTO COURT, through undersigned counsel, come Lexington Insurance Company,

XL Insurance America Inc., Certain Underwriters at Lloyd’s Syndicate 2987, Crum & Forster

Specialty Insurance Company, Partner Reinsurance Europe SE, Endurance Assurance

Corporation, Certain Underwriters at Lloyd’s Syndicate 1183, AXIS Reinsurance Company,

Allied World Assurance Company Ltd and SCOR Reinsurance Company (collectively “Certain

ADM Insurers”), as subrogees of Archer Daniels Midland Company (“ADM”) and for their

amended answer to the Complaint for Exoneration from or Limitation of Liability and Declaratory

Judgment filed by E.N. Bisso & Son, Inc. and Bisso Offshore, LLC (collectively “ENB”), aver as

follows:

                                          FIRST DEFENSE

              NOW ANSWERING the particular allegations of the Complaint, Certain ADM Insurers

state:




00826347-1                                     00790732-1
             Case 2:19-cv-10525-EEF-JVM Document 120 Filed 01/28/20 Page 2 of 8




                                                      1.

              Certain ADM Insurers submit that paragraph 1 does not require an answer. To the extent

this Court requires an answer, Certain ADM Insurers admit the truth of the allegations contained

in paragraph 1.

                                                      2.

              Certain ADM Insurers submit that paragraph 2 does not require an answer. To the extent

this Court requires an answer, Certain ADM Insurers admit the truth of the allegations contained

in paragraph 2.

                                                      3.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 3 for lack

of knowledge or information to justify a belief in the truth thereof.

                                                      4.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 4 for lack

of knowledge or information to justify a belief in the truth thereof.

                                                      5.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 5 for lack

of knowledge or information to justify a belief in the truth thereof.

                                                      6.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 6.




00826347-1                                         00790732-1                                       2
             Case 2:19-cv-10525-EEF-JVM Document 120 Filed 01/28/20 Page 3 of 8




                                                      7.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 7 for lack

of knowledge or information to justify a belief in the truth thereof.

                                                      8.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 8.

                                                      9.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 9.

                                                     10.

              Certain ADM Insurers admit the truth of the allegations contained in paragraph 10 as they

pertain to Archer Daniels Midland Company, d/b/a ADM Grain Company, ADM International

Sarl, and American River Transportation Co., LLC. Except as specifically admitted, Certain ADM

Insurers deny the truth of the allegations contained in paragraph 10 for lack of knowledge or

information to justify a belief in the truth thereof.

                                                     11.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 11 for lack

of knowledge or information to justify a belief in the truth thereof.

                                                     12.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 12 for lack

of knowledge or information to justify a belief in the truth thereof.

                                                     13.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 13.




00826347-1                                         00790732-1                                        3
             Case 2:19-cv-10525-EEF-JVM Document 120 Filed 01/28/20 Page 4 of 8




                                                     14.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 14, and

specifically deny that ENB is entitled to the benefits claimed in paragraph 14.

                                                     15.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 15 for lack

of knowledge or information to justify a belief in the truth thereof.

                                                     16.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 16 for lack

of knowledge or information to justify a belief in the truth thereof.

                                                     17.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 17 for lack

of knowledge or information to justify a belief in the truth thereof.

                                                     18.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 18 for lack

of knowledge or information to justify a belief in the truth thereof.

                                                     19.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 19.

                                                     20.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 20.

                                                     21.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 21.




00826347-1                                         00790732-1                                        4
             Case 2:19-cv-10525-EEF-JVM Document 120 Filed 01/28/20 Page 5 of 8




                                                       22.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 22 for lack

of knowledge or information to justify a belief in the truth thereof.

                                                       23.

              Certain ADM Insurers deny the truth of the allegations contained in paragraph 23.

                                             SECOND DEFENSE

              The allegations of the Complaint fail to state a claim upon which relief can be granted.

ENB lacks standing to pursue a claim for limitation from or exoneration from liability under the

Limitation of Liability Act.

                                              THIRD DEFENSE

              The Limitation of Liability Act is not applicable in this case because at all relevant times,

the M/V JOSEPHINE ANNE was operated in a willful, wanton, and reckless manner, or, in the

alternative, the conduct and actions which led to the incident took place with the privity and

knowledge of her owners, managing owners, owners pro hac vice, agents, employees,

representatives and/or operators.

                                             FOURTH DEFENSE

              The Limitations of Liability Act is not applicable in this case because the M/V

JOSEPHINE ANNE was known by her owner and/or owner pro hac vice to be unseaworthy for,

among other things, failing to properly train the crew, failing to follow safe work and operational

procedures, failing to properly maintain the vessel and its appurtenances, failing to conduct

adequate inspections of the vessel and its appurtenances, failing to properly supervise the work

with competent employees, failing to provide a competent crew and safe equipment, improper


00826347-1                                           00790732-1                                          5
             Case 2:19-cv-10525-EEF-JVM Document 120 Filed 01/28/20 Page 6 of 8




management of the M/V JOSEPHINE ANNE and/or her crew, and/or other failures, acts and/or

omissions of the defendants and of the M/V JOSEPHINE ANNE which may be proven at trial.

                                             FIFTH DEFENSE

              The Limitation of Liability Act is not applicable in the instant case because the owner

and/or owner pro hac vice of the M/V JOSEPHINE ANNE did not use due diligence to make the

vessel seaworthy at the outset of the voyage on which the subject event occurred.

                                             SIXTH DEFENSE

              The Letter of Undertaking posted as security in the Complaint is improper and inadequate

security for this proceeding and the Complaint should be dismissed or failure to post security

and/or adequate security.

                                           SEVENTH DEFENSE

              Certain ADM Insurers invoke and plead the application of The Louisiana, The Oregon, and

The Pennsylvania Rules.

                                            EIGHTH DEFENSE

              Certain ADM Insurers reserve the right to plead any and all applicable affirmative

defenses, claims, cross-claims and counterclaims against all parties, including but not limited to

the right to plead and/or seek indemnity and contribution against all persons and entities that may

be legally responsible for the incident described herein, and/or other defenses and/or claims as they

are revealed through discovery.

              WHEREFORE, Certain ADM Insurers request that their Amended Answer to the

Complaint of E.N. Bisso & Son, Inc. and Bisso Offshore, LLC be deemed good and sufficient, and

that after due proceedings that the complaint for exoneration from or limitation of liability be


00826347-1                                         00790732-1                                       6
             Case 2:19-cv-10525-EEF-JVM Document 120 Filed 01/28/20 Page 7 of 8




dismissed at plaintiffs’ costs, and that Certain ADM Insurers be awarded judgment in their favor,

in the full amount of the claim they assert in this matter.

                                               Respectfully submitted,


                                               /s/ Charles E. Riley, IV_______________________
                                               CHARLES E. RILEY, IV (28200)
                                               DANIEL J. CARUSO, T.A. (3941)
                                               DAVID F. BIENVENU (3070)
                                               SIMON PERAGINE SMITH & REDFEARN, LLP
                                               1100 Poydras St., 30th Floor
                                               New Orleans, LA 70163
                                               Phone: 504-569-2030
                                               Fax: 504-569-2999
                                               criley@spsr-law.com
                                               danc@spsr-law.com
                                               davidb@spsr-law.com


                                               and


                                               /s/ Alyssa J. Endelman________________________
                                               *ALYSSA J. ENDELMAN
                                               *BRANDON T. BROWN
                                               DENENBERG TUFFLEY, PLLC
                                               *Admitted Pro Hac Vice
                                               28411 Northwetern Hwy., Suite 600
                                               Southfield, MI 48034
                                               Phone: 248-549-3900
                                               Fax: 248-593-5808
                                               aendelman@dt-law.com
                                               bbrown@dt-law.com

                                               Attorneys for Certain ADM Insurers




00826347-1                                      00790732-1                                     7
             Case 2:19-cv-10525-EEF-JVM Document 120 Filed 01/28/20 Page 8 of 8




                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that I have on this 15th day of January, 2020, electronically filed the
foregoing with the Clerk of Court using the CM/ECF system which will send notification to all
counsel of record.


                                           /s/ Charles E. Riley, IV
                                           Charles E. Riley, IV (28200)
                                           SIMON PERAGINE SMITH & REDFEARN LLP
                                           1100 Poydras St., 30th Floor
                                           New Orleans, LA 70163
                                           Phone: 504-569-2030
                                           Fax: 504-569-2999
                                           criley@spsr-law.com




00826347-1                                  00790732-1                                       8
